DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 9/10/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8, 16-19, 21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 2014/0225100 A1).
Regarding claim 1, Yokoyama et al. disclose a light emitting diode (Fig. 1) comprising:
a first electrode (2);
a second electrode (8) overlapping the first electrode;
an emission layer (5) disposed between the first electrode and the second electrode; and
a capping layer (9).
Yokoyama et al. disclose that the capping layer is made from a composition satisfying Applicant’s Chemical Formula 6 (Chemical Formula 18 on Page 11 of Yokoyama et al.).
Yokoyama et al. do not explicitly state that the capping layer satisfies Equation 1 of claim 1. However, as the composition of Yokoyama et al. satisfies the claimed composition, the composition of Yokoyama et al. should inherently have the same properties, including satisfaction of Equation 1. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, Yokoyama et al. do not explicitly state that the capping layer satisfies Equation 2 of claim 2. However, as the composition of Yokoyama et al. satisfies the claimed composition, the composition of Yokoyama et al. should inherently have the same properties, including satisfaction of Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Yokoyama et al. do not explicitly state that the capping layer satisfies Equation 3 of claim 3. However, as the composition of Yokoyama et al. satisfies the claimed composition, the composition of Yokoyama et al. should inherently have the same properties, including satisfaction of Equation 3. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 4, Yokoyama et al. disclose that the capping layer comprises a first material (the chemical formula shown in the rejection of claim 1, above), the first material comprises a carbon atom and a hydrogen atom (see formula), and further includes an aromatic hydrocarbon compound with a nitrogen substituent (see formula). As discussed in the rejection of claim 1, the optical value of the first material should inherently satisfy Equation 1.
	Regarding claim 8, Yokoyama et al. do not disclose the specific light transmittance in the 405 nanometer wavelength of the capping layer. However, as the capping layer of Yokoyama et al. has the same composition as the formula claimed by Applicant, is should inherently have the same light transmittance. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 16, Yokoyama et al. disclose a light emitting diode (Fig. 1) comprising:

a second electrode (8) overlapping the first electrode;
an organic emission layer (5) disposed between the first electrode and the second electrode; and
a capping layer (9).
Yokoyama et al. disclose that the capping layer is made from a composition satisfying Applicant’s Chemical Formula 6 (Chemical Formula 18 on Page 11 of Yokoyama et al.).
Yokoyama et al. do not explicitly state that the capping layer has an absorption rate of 0.25 or more in a 405 nanometer wavelength.
However, as this composition satisfies Chemical Formula 1 it should inherently have the same properties and therefore satisfy the absorption rate requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 17, Yokoyama et al. do not explicitly disclose the absorption coefficient of the capping layer in a 430 nanometer wavelength. However, as this composition satisfies Chemical Formula 6 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 18, Yokoyama et al. do not explicitly disclose the absorption coefficients of the capping layer. However, as this composition satisfies Chemical Formula 6 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 19, Yokoyama et al. do not explicitly disclose that the capping layer has a refractive index of 2.0 or more in the wavelength range of about 430 nanometers to about 470 nanometers. However, as this composition satisfies Chemical Formula 6 it should inherently have the same properties and therefore satisfy the refractive index requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 21, Yokoyama et al. do not explicitly disclose that the second electrode has a light transmittance of 20% or more in the wavelength range of about 430 nanometers to about 500 nanometers. However, as this composition satisfies Chemical Formula 6 it should inherently have the same properties and therefore satisfy the transmittance requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
	Regarding claim 23, Yokoyama et al. disclose that the capping layer has a thickness of about 200 nm or less (¶ 0048).
	Regarding claim 24, Yokoyama et al. do not explicitly disclose the absorption coefficient of the capping layer in a 405 nanometer wavelength. However, as this composition satisfies Chemical Formula 6 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 25, Yokoyama et al. do not explicitly disclose the blockage of the capping layer in a 405 nanometer wavelength. However, as this composition satisfies Chemical Formula 6 it should inherently have the same properties and therefore satisfy the light blockage requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2014/0225100 A1) as applied to claim 1 and further in view of Naraoka et al. (US 2012/0138918 A1).
Regarding claim 9, Yokoyama et al. do not explicitly disclose that the emission layer comprises a blue emission layer, a red emission layer, and a green emission layer. However, it is well known in the art to form emission layers comprising a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4 of Naraoka et al.). There is a benefit to using blue, red, and green layers in that an overall white light can be emitted from the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a blue emission layer, a red emission layer, and a green emission layer for this benefit. In the device of the combination, the capping layer will overlap the blue emission layer, the red emission layer, and the green emission layer (see Fig. 1 of Yokoyama et al.).
Regarding claim 10, in the device of the combination of claim 9, as the emission layer emits red, blue, and green light, it will emit a white light by a combination of a plurality of layers representing colors that are different from each other.
s 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2014/0225100 A1) as applied to claim 16 and further in view of Naraoka et al. (US 2012/0138918 A1).
Regarding claim 20, Yokoyama et al. do not explicitly disclose that the emission layer comprises a blue emission layer, a red emission layer, and a green emission layer. However, it is well known in the art to form emission layers comprising a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4 of Naraoka et al.) and a light emission spectrum peak wavelength of a blue emission material included in the blue emission layer is about 430 nanometers to about 500 nanometers (¶ 0021). There is a benefit to using blue, red, and green layers in that an overall white light can be emitted from the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a blue emission layer, a red emission layer, and a green emission layer for this benefit. 
Regarding claim 22, Yokoyama et al. do not explicitly disclose that the emission layer comprises a blue emission layer, a red emission layer, and a green emission layer. However, it is well known in the art to form emission layers comprising a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4 of Naraoka et al.). There is a benefit to using blue, red, and green layers in that an overall white light can be emitted from the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a blue emission layer, a red emission layer, and a green emission layer for this benefit. In the device of the combination, the capping layer will overlap the blue emission layer, the red emission layer, and the green emission layer (see Fig. 1 of Yokoyama et al.).
Claims 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2014/0225100 A1) in view of Namkung et al. (US 2015/0077953 A1).
Regarding claim 11, Yokoyama et al. disclose a light emitting diode display (Fig. 1) comprising:
a substrate (1);
a light emitting diode,
wherein the light emitting diode comprises a first electrode (2);
a second electrode (8) overlapping the first electrode;
an emission layer (5) disposed between the first electrode and the second electrode; and
a capping layer (9).
Yokoyama et al. disclose that the capping layer is made from Applicant’s Chemical Formula 6 (Chemical Formula 18 on Page 11 of Yokoyama et al.).
Yokoyama et al. do not explicitly state that the capping layer satisfies Equation 1 of claim 11. However, as the composition of Yokoyama et al. satisfies the claimed composition, the composition of Yokoyama et al. should inherently have the same properties, including satisfaction of Equation 1. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Yokoyama et al. do not disclose a transistor disposed on the substrate. However, it is well-known in the art to use transistors connected to light emitting diodes (¶ 0044 of Namkung et al.). There is a benefit to using transistors in that they can control the current sent to the diode. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a transistor on the substrate connected to the diode for this benefit.
	Yokoyama et al. do not disclose an encapsulation layer. However, it is well-known in the art to form encapsulation layers on light emitting diodes (¶ 0030 of Namkung et al.). There is a benefit to such encapsulation layers in that they protect the light emitting diodes. It would have been obvious to one having ordinary skill in the art at the time of the invention to use an encapsulation layer covering the light emitting diode of Yokoyama et al. for this benefit.
Regarding claim 12, Yokoyama et al. do not explicitly state that the capping layer satisfies Equation 2 of claim 12. However, as the composition of Yokoyama et al. satisfies the claimed composition, the composition of Yokoyama et al. should inherently have the same properties, including satisfaction of Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 14, Yokoyama et al. do not explicitly disclose that the substrate is flexible. However, it is well-known in the art to use flexible substrates (¶ 0023 of Namkung et al.) There is a benefit to using flexible substrates in that they are less likely to break when external stress is applied. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a flexible substrate for this benefit.
Regarding claim 15, Namkung et al. disclose that the encapsulation layer comprises a structure in which an inorganic layer, an organic layer, and an inorganic layer are sequentially deposited (¶ 0030).

Response to Arguments
Applicant's arguments filed 9/10/2021 have been considered but are moot in view of the newly cited reference of Yokoyama et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815